DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 01/25/2021 has been entered and fully considered. Claims 1-5, 8-11, 13-19, 22-25 and 28 remain pending in the application.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have mooted/overcome all the objections, 35 USC 112, 102 and 103 rejections previously set forth in the non-final office action mailed on 10/23/2020.

Allowable Subject Matter

3- Claims 1-5, 8-11, 13-19, 22-25 and 28 are allowed. 
The following is an examiner's statement of reasons for the possibly allowable matter: 

As to device and method claims 1 and 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


wherein a detection of the presence or absence of the certain gas within the certain volume is based on comparisons between passive gas sensor detection signals obtained during multiple measurements and passive dummy sensor detection signals obtained during the multiple measurements; wherein the multiple measurements comprise a first measurement and a second measurement; wherein the first measurement was taken when the gas sensing device was positioned at a first position (a) that is on a floor of a room and facing a ceiling and (b) in which the passive gas sensor has a first optical length; wherein the second measurement was taken when the gas sensing device was positioned at a second position (a) that is on a head of a user and facing the ceiling, and (b) in which the passive gas sensor has a second optical length that differs by a known difference from the first optical length.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Wong, Feldmeier, Kojima and Diekmann. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886